Citation Nr: 1143103	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, including hypertension and chest pain, to include as a result of lead poisoning.

2.  Entitlement to service connection for residuals of kidney stone removal, to include as a result of lead poisoning.

3.  Entitlement to service connection for an unspecified allergy disorder, to include as a result of lead poisoning.

4.  Entitlement to service connection for a prostate disorder, to include as a result of lead poisoning.

5.  Entitlement to service connection for an unspecified disorder of the joints and muscles, including gout, to include as a result of lead poisoning.

6.  Entitlement to service connection for a disorder (organic or psychiatric) manifested by memory loss, other than service-connected anxiety disorder, and to include as a result of lead poisoning.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In December 2009, the Board remanded a claim of entitlement to service connection for a headache disorder, to include as a result of lead poisoning.  While in remand status, service connection was granted via a March 2011 rating decision.  To date, the Veteran has not perfected an appeal of this decision.  As the benefit sought on appeal has been granted, the issue is now moot and will not be addressed herein.  Additionally, in December 2009, the Board remanded the Veteran's claim of entitlement to service connection for an unspecified disorder of the joints and muscles, including gout, to include as a result of lead poisoning.  While in remand status, service connection for right knee arthritis was granted via a March 2011 rating decision; however, service connection for several other musculoskeletal disorders was denied.  The Veteran has not perfected an appeal of the March 2011 rating decision.  As the benefit sought on appeal has been granted with respect to entitlement to service connection for right knee arthritis, this claim is now moot and will not be addressed herein.  The musculoskeletal disorders encompassed by the above-captioned claim that were denied service connection have been remitted to the Board for further appellate review and will be addressed herein.

In April 2011, the Veteran submitted a statement wherein he requested the opportunity to testify at another Board hearing.  The Board notes that the Veteran was given the opportunity to testify at a November 2007 Board hearing and there is no indication that there is any change in the facts or circumstances of the case.  Although the VA's duty to assist includes affording him a personal hearing, there is no right to multiple hearings without some reasonable justification, especially given the large number of veterans patiently waiting for the opportunity to testify at a hearing.  In light of the foregoing, the Veteran's request for another hearing is denied. 

The issues of entitlement to service connection for a cardiovascular disorder, including hypertension and chest pain; residuals of kidney stone removal; an unspecified allergy disorder; a prostate disorder; and an unspecified disorder of the joints and muscles, including gout, each to include as a result of lead poisoning, will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

The evidence of record does not include a current diagnosis of a disorder manifested by memory loss.


CONCLUSIONS OF LAW

A disorder manifested by memory loss was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the claim at issue herein, the RO's February 2005 and April 2007 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was re-adjudicated in an April 2007 and a March 2011 supplemental statements of the case.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The Veteran was provided a VA examination in June 2010.  After reviewing the Veteran's claims file, his relevant medical history, and performing a thorough physical examination, including a mental status examination, the examiner opined that no memory loss disorder was present.  As such, the Board finds that the June 2010 VA examination was inadequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from September 1970 to November 1978.  In January 2005, he submitted a claim of entitlement to short-term memory loss, to include as a result of inservice lead poisoning.  After this claim was denied in an October 2005 rating decision, he perfected an appeal to the Board.  In December 2009, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to afford the Veteran a VA examination to ascertain the presence of a disorder manifested by memory loss that was diagnostically separate from his already service-connected psychiatric disability.  In June 2010, the Veteran underwent a VA examination that was adequate for purposes of determining service connection.  His claim was readjudicated in a March 2011 supplemental statement of the case and then remitted to the Board for further appellate review.  Based on a review of the Veteran's claims file, the Board finds that the RO substantially complied with the December 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that a remand for corrective action is not warranted.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran service treatment records were silent for complaints of or treatment for memory loss and/or a disorder manifested by memory loss.

In his January 2005 claim and in a March 2005 statement, the Veteran listed "short term memory loss" as a disorder for which he was seeking service connection.  He did not provide further elaboration as to the onset, underlying circumstances, or date or frequency of treatment of his alleged memory difficulties. 

During a May 2005 VA mental health consultation, the Veteran reported difficulty remembering names and numbers.  The diagnoses were generalized anxiety reaction; caffeine abuse, and a sleep disorder, not otherwise specified.

During a November 2007 Board hearing, the Veteran testified about his inservice experiences, including consuming food prepared in a helmet painted with lead-based products.

In June 2010, the Veteran underwent a VA examination to ascertain the presence of memory loss and/or a disorder manifested by memory loss.  With respect to his memory difficulties, the Veteran stated:

I can't remember what I'm supposed to be doing briefly when I'm at work or when I'm at home, I'll forget what I was about to do or what I was going to get, but then it comes to me; this has been there for about four or five years, but every year it seems to get more frequent.

The Veteran also reported that his memory difficulties occurred for "a few seconds or so each time," and that it "slowed him down at work."  After reviewing the Veteran's claims file and his relevant medical history, the examiner administered a psychiatric examination.  The examiner determined that the Veteran's remote, recent, and immediate memory were each normal.  The examiner then opined:

No evidence of a memory disorder was found, thus no diagnosis was provided related to such.  In keeping with the exam[ination] request, no opinion was provided as no diagnosis related to memory loss was made.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection a disorder manifested by memory loss has not been presented and the appeal must be denied.  

To the extent that the Veteran asserts he has a memory loss disorder, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The diagnosis of a disorder is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current diagnosis in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because a disorder manifested by memory loss or a memory loss disorder has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply and the claim of entitlement to service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


REMAND

In December 2009, the Board determined that there was evidence of record demonstrating that the Veteran was exposed to lead during his active duty service.  Specifically, the Board found that lead-based paints were used to some degree, however minimal, in the construction of helmets.  The Veteran was, thus, exposed to lead by consuming food prepared in such a helmet.  As such, and because the evidence of record indicated that the Veteran might have a current diagnosis of lead poisoning, the Board remanded the Veteran's claim in order to afford him a comprehensive examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board, in part, requested that the examiner render an opinion as to whether any of the Veteran's currently claimed disorders were due to his inservice lead exposure/poisoning caused by consuming food that was prepared in a helmet with lead-based paint.

In June 2010, the Veteran underwent a VA examination.  After reviewing the Veteran's relevant medical history and administering a physical examination, the examiner rendered a variety of diagnoses.  With respect to inservice lead exposure/poisoning, the examiner opined as to each of these diagnoses as follows:

[The disorder] is not caused by or a result of lead poisoning resulting from cooking food in a helmet painted with lead[-]based products because there is no documented lead poisoning in service or immediate[ly] post service.

As discussed above, VA has already conceded that the Veteran was exposed to lead via the consumption of food prepared in a helmet painted lead-based products.  Whether the amount of lead ingested by the Veteran constituted "poisoning" is immaterial.  The salient issue is whether the lead ingested by the Veteran during his active duty service caused any of his currently claimed disorders.  The June 2010 VA examiner's opinion did not address this question and, thus, the Board finds that the examination is inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain a supplemental opinion from the June 2010 VA examiner or afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is remanded for the following action:

1.  The RO must request that the June 2010 VA examiner provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's inservice consumption of food tainted with lead resulted in any of the Veteran's current claimed disorders.  For purposes of this examination, the examiner must assume that the Veteran ingested lead as a result of consuming food prepared in a helmet painted with lead-based products.  If any requested opinion cannot be rendered without resort to speculation, the examiner must thoroughly explain why speculation is required.  A complete rationale for all opinions must be provided.  The report must be typed.

2.  If the June 2010 VA examiner is unavailable to provide the requested supplemental opinion, the RO must afford the Veteran another VA examination to determine if there is an etiological relationship between the currently claimed disorders and his military service, to include ingesting food tainted with lead as a result of preparing the food a helmet painted with lead-based products.  Specifically, the examiner must opine as to the presence of a cardiovascular disorder (including chest pains and/or hypertension, separate from somatic manifestations of chest pain associated with a service-connected psychiatric disorder), a kidney disorder, a prostate disorder, an allergy disorder, a generalized orthopedic disorder (inclusive of gout and/or joint and muscle pain), and a disorder manifested by memory loss (including a psychiatric condition separate from service-connected depression with anxiety and/or an organic memory disorder).  If any of the conditions are present, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that each current disorder was incurred in or caused by the Veteran's period of active service.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's inservice ingesting of lead resulted in any of the claimed disorders.  If any requested opinion cannot be rendered without resort to speculation, the examiner must thoroughly explain why speculation is required.  A complete rationale for all opinions must be provided.  The report must be typed.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated, to include consideration of evidence submitted directly to the Board subsequent to the March 2011 supplemental statement of the case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


